Citation Nr: 1616909	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1968 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2014, the Veteran and his wife testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file. 

The Veteran's claim for service connection was previously before the Board in July 2014, at which time it was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  (The Veteran only appealed the denial of service connection for a psychiatric disorder other than PTSD, although the Board had also denied service connection for PTSD.)  By an August 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's July 2014 decision as it pertained to the present claim, and remanded the case to the Board for action consistent with the JMR. 

In November 2015, the Board remanded the case for further development, to include a new VA examination. Such an examination was accomplished in January 2016, and, as detailed below, the Board finds this examination is adequate for resolution of this case.  The other development directed by the Board's remand-specifically, the RO was instructed to obtain updated VA treatment records-appears to have been substantially accomplished.  Accordingly, an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Board remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

FINDING OF FACT

The most probative evidence of record shows that a psychiatric disorder other than PTSD was not shown in service or for years thereafter and fails to link it to service. 


CONCLUSION OF LAW

A psychiatric disorder other than PTSD were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under 38 U.S.C.A. § 5102, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
The Board finds that the pre-adjudication letter the RO sent the Veteran in July 2009 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a)  including notice of the laws and regulations governing disability ratings and effective dates. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any of the Veteran's current disabilities were related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service VA and private treatment records. 

The Veteran was provided with a VA examination in January 2016.  The Board finds this examination is adequate to adjudicate the present claim because after taking a detailed medical history from the Veteran, reviewing the record on appeal, and after conducting an examination, the VA examiner provided an opinion as to the diagnoses and origins of the Veteran's claimed condition.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993). 

Analysis

The Veteran contends that he has been diagnosed with a psychiatric disorder other than PTSD, which is a result of his military service and warrants service connection.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, service treatment records, including the Veteran's November 1971 separation examination, are negative for complaints, diagnoses, or treatment for a psychiatric disorder.  The separation examination reflects that the Veteran's psychiatric disposition was found to be normal at that time.  In an accompanying report of medical history completed by the Veteran in November 1971, he denied experiencing nervous trouble, depression or excessive worry. 

Similarly, the record does not reflect that the Veteran was diagnosed with a psychosis in his first post-service year, and the post-service record does not show that the Veteran had ongoing problems with a psychiatric disorder since service.  In this regard, the Board notes that the post-service record does not show a psychiatric disorder until 2007-over three decades after his separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board also notes that the Veteran did not mention a psychiatric disability when the filed his first claim for VA benefits in 2006; this fact weighs against a claim of continuity.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Also weighing against his claim is that fact that the first medical documentation of, and treatment for, such a disability occurred after he filed his current claim of service connection for such a disability.  

As noted above, in January 2016, the Veteran underwent a VA examination.  At that time, the Veteran was diagnosed with unspecified anxiety disorder and alcohol use disorder, mild.  

On the question of etiology of the conditions, the VA examiner determined that it was less likely than not that the Veteran's unspecified anxiety disorder was due to or caused by his military service.  As rationale, the VA examiner noted that the Veteran had no mental health treatment during service, or for many years afterward.  The examiner explained that anxiety disorders often develop without the presence of a traumatic experience. 

As for the Veteran's other diagnosed psychiatric disorder, alcohol use disorder, mild, the VA examiner indicated that such a disorder was less likely than not due to or caused by the Veteran's military service.  As rationale, the examiner indicated that addiction problems are of a genetic nature and the Veteran has a strong family history of substance abuse on both sides of his family.  The examiner noted that, in a 2011 VA examination, the Veteran reported feeling that he did not have a significant alcohol problem.

The Board finds that the January 2016 VA medical opinion probative, as it was predicated upon a review of the Veteran's claims file and contains clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

While the Veteran is competent to report the symptoms of his psychiatric condition and has asserted that his current symptoms are related to service, he does not have the required medical expertise to link his disability to service.  The Board affords the January 2016 VA medical opinion much probative weight, since its author was a licensed psychologist who took into consideration the complete record and provided a reasoned medical explanation for his conclusions. 

As there is no contrary medical opinion or consistent record of symptomatology that may be traced back to service, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder other than PTSD is related to his military service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra. 


ORDER

Service connection for a psychiatric disorder other than PTSD is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


